DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-2, 4-5, 10, 12, 42 and 53 in the reply filed on 9-2-22 is acknowledged.
Claims 13-16, 23, 44 and 49-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-2-22.
Applicant’s amendment filed on 5-27-20 has been entered.  Claims 4-5, 10, 12-16, 23, 42, 44 and 49-52 have been amended.  Claims 3, 6-9, 11, 17-22, 24-41, 43 and 45-48 have been canceled.  Claim 53 has been added.  Claims 1-2, 4-5, 10, 12-16, 23, 42, 44 and 49-53 are pending.
Applicant’s amendment filed on 9-2-22 has been entered.  Claims 1, 4 and 42 have been amended.  Claims 2, 5, 10, 12-16, 23, 44 and 49-52 have been canceled.  Claims 54-69 have been added.  Claims 1, 4, 42 and 53-69 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-16-21, 7-20-21 and 8-6-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 42 and 53-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a first exogenous polypeptide comprising a first cardiovascular therapeutic, and a second exogenous polypeptide comprising a second cardiovascular therapeutic” in lines 3-5 of claim 1 is vague and renders the claim indefinite.  It is unclear what would be the meaning of “cardiovascular therapeutic”.  It appears that something is missing after the phrase “cardiovascular therapeutic”.  It is unclear whether it is a protein, a DNA, a RNA, a chemical compound or something else.  It is unclear what the exogenous polypeptide comprises.  Claims 4, 42 and 52-69 depend from claim 1 but fail to clarify the indefiniteness.
The term “TRAIL” in line 2 of claim 54 is vague and renders the claim indefinite.  The term “TRAIL” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Claims 55-59 depend from claim 54 but fail to clarify the indefiniteness.
The phrase “sortase transfer signature” in line 2 of claim 63 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “sortase transfer signature”.  It is unclear what kind of motif or sequence is considered “sortase transfer signature”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 42, 53, 61, 65-67 and 69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lodish et al., 2016 (US 20160082046 A1, IDS).
Claims 1, 42, 53, 61, 65-67 and 69 are directed to an enucleated erythroid cell, comprising on its surface, a first exogenous polypeptide comprising a first cardiovascular therapeutic, and a second exogenous polypeptide comprising a second cardiovascular therapeutic.  Claim 42 specifies the first and/or second exogenous polypeptide does not include a full-length endogenous membrane protein.  Claim 53 reads on a pharmaceutical composition comprising an enucleated erythroid cell of claim 1.  Claim 61 specifies the enucleated erythroid cell is an erythrocyte.  Claims 65-66 specify the first exogenous polypeptide further comprises a transmembrane domain and the transmembrane domain comprises glycophorin A, respectively.  Claim 67 specifies the second exogenous polypeptide further comprises a transmembrane domain.  Claim 69 specifies the enucleated erythroid cell was produced by introducing nucleic acid encoding the first and second exogenous polypeptide into a nucleated erythroid cell precursor and culturing the nucleated erythroid cell precursor for expression of the first and second exogenous polypeptides and enucleation of the nucleated erythroid cell precursor, thereby producing the enucleated erythroid cell.
Lodish discloses methods for in vitro production of enucleated red blood cells and the enucleated red blood cells thus prepared.  The enucleated red blood cells may express a sortaggable surface protein for surface modification in the presence of a sortase (e.g. Abstract).  A genetically engineered enucleated blood cell expressing on the surface a first fusion protein comprising a first peptide of interest and a first red blood cell membrane protein.  The genetically engineered enucleated blood cell further expresses on the surface a second fusion protein comprising a second peptide of interest and a second red blood cell membrane protein (e.g. claims 1 and 24) (For claims 1, 65 and 67).  The first red blood cell membrane protein is a type I red blood cell transmembrane protein, and the first peptide of interest is fused to the N-terminus of the type I red blood cell transmembrane protein, which is glycophorin A (GPA) (e.g. claims 2-3) (For claims 65-66).  The peptide of interest comprises a protein drug, a vaccine antigen, an enzyme or a peptide capable of targeting a cell, or a peptide capable of targeting a disease cell (e.g. claims 11-12).  Table 1 shows exemplary proteins of interest including tissue plasminogen activator, Factor IX, glucocerebrosidase, alpha galactosidase A, arylsulfatase A, arylsulfatase B, phehylalanine hydroxylase (PAH), GM-CSF, interferon, IL-2, IL-1, TNF-alpha, erythropoietin, insulin, growth hormone somatotropin, factor VIII and hemoglobin etc. (e.g. [0153]).  The protein of interest listed in Table 1 encompasses cardiovascular therapeutics and metabolic therapeutics (For claim 1).  The fusion protein in the genetically engineered enucleated blood cells is exogenous, therefore, the first and/or second exogenous polypeptide does not include a full-length endogenous membrane protein (For claim 42).  The enucleated red blood cell is an erythrocyte (For claim 61).
Lodish teaches a genetically engineered enucleated blood cell which expresses on the surface a first fusion protein comprising a first peptide of interest and a first red blood cell membrane protein, such as glycophorin A, and the first peptide is fused to the N-terminus of the type I red blood cell transmembrane protein.  The first peptide of interest may comprise a sequence recognizable by a sortase, such as sortase A, and the sequence recognizable by the sortase is LPXTG, in which X is any amino acid residue (e.g. [0012]).  The enucleated blood cell express two fusion proteins on the surface, either one or both of the fusion proteins can be conjugated to two different functional moieties (e.g. [0018]).  A protein to be conjugated to cell surfaces can be diagnostic or therapeutic.  The protein can be a protein drug (e.g. an antibody or a fragment thereof, or a peptide (e.g. [0134]).  Exemplary antibodies include Abciximab (glucoprotein IIb/IIIa, cardiovascular disease) and Adalimumab (TNF-alpha, various auto-immune disorders) (e.g. [0139]) (For claim 1).  A method for producing enucleated red blood cells carrying an agent of interest, such as diagnostic or therapeutic agents, for delivering the agent of interest into a subject (e.g. [0059]).  Peripheral blood cells, such as CD34+ progenitor cells, can be obtained from a subject and, after being differentiated and genetically modified, the resultant enucleated red blood cells are administered to a different subject without undesirable immune responses (e.g. [0179], [0180]).  Lodish teaches expression vector for producing surface protein of interest may be introduced into CD34+ progenitor cells via transformation, transfection or transduction (e.g. [0091], [0102]) (For claim 69).  
Regarding claim 53, Lodish teaches a pharmaceutical composition for diagnostic or therapeutic uses, the pharmaceutical composition comprising any of the enucleated red blood cells carrying any of the peptide of interests (e.g. [0030]).  Thus, the claims are anticipated by Lodish.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 60, 62-64 and 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lodish et al., 2016 (US 20160082046 A1, IDS).
Claims 1, 4, 60, 62-64 and 67-68 are directed to an enucleated erythroid cell, comprising on its surface, a first exogenous polypeptide comprising a first cardiovascular therapeutic, and a second exogenous polypeptide comprising a second cardiovascular therapeutic.  Claim 4 specifies the enucleated erythroid cell further comprises a third exogenous polypeptide.  Claim 60 specifies the enucleated erythroid cell comprises at least 1,000 copies of the first exogenous polypeptide and at least 1,000 copies of the second exogenous polypeptide.  Claim 62 specifies the enucleated erythroid cell is a reticulocyte.  Claims 63-64 specify the first and second exogenous polypeptides lack a sortase transfer signature and do not contain Gly-Gly, respectively.  Claim 67 specifies the second exogenous polypeptide further comprises a transmembrane domain.  Claim 68 specifies the transmembrane domain comprises glycophorin A.
Lodish discloses methods for in vitro production of enucleated red blood cells and the enucleated red blood cells thus prepared.  The enucleated red blood cells may express a sortaggable surface protein for surface modification in the presence of a sortase (e.g. Abstract).  A genetically engineered enucleated blood cell expressing on the surface a first fusion protein comprising a first peptide of interest and a first red blood cell membrane protein.  The genetically engineered enucleated blood cell further expresses on the surface a second fusion protein comprising a second peptide of interest and a second red blood cell membrane protein (e.g. claims 1 and 24) (For claims 1, 65 and 67).  The first red blood cell membrane protein is a type I red blood cell transmembrane protein, and the first peptide of interest is fused to the N-terminus of the type I red blood cell transmembrane protein, which is glycophorin A (GPA) (e.g. claims 2-3) (For claims 65-66).  The peptide of interest comprises a protein drug, a vaccine antigen, an enzyme or a peptide capable of targeting a cell, or a peptide capable of targeting a disease cell (e.g. claims 11-12).  Table 1 shows exemplary proteins of interest including tissue plasminogen activator, Factor IX, glucocerebrosidase, alpha galactosidase A, arylsulfatase A, arylsulfatase B, phehylalanine hydroxylase (PAH), GM-CSF, interferon, IL-2, IL-1, TNF-alpha, erythropoietin, insulin, growth hormone somatotropin, factor VIII and hemoglobin etc. (e.g. [0153]).  The protein of interest listed in Table 1 encompasses cardiovascular therapeutics and metabolic therapeutics (For claim 1).  The fusion protein in the genetically engineered enucleated blood cells is exogenous, therefore, the first and/or second exogenous polypeptide does not include a full-length endogenous membrane protein (For claim 42).  The enucleated red blood cell is an erythrocyte (For claim 61).
Lodish teaches a genetically engineered enucleated blood cell which expresses on the surface a first fusion protein comprising a first peptide of interest and a first red blood cell membrane protein, such as glycophorin A, and the first peptide is fused to the N-terminus of the type I red blood cell transmembrane protein.  The first peptide of interest may comprise a sequence recognizable by a sortase, such as sortase A, and the sequence recognizable by the sortase is LPXTG, in which X is any amino acid residue (e.g. [0012]).  The enucleated blood cell express two fusion proteins on the surface, either one or both of the fusion proteins can be conjugated to two different functional moieties (e.g. [0018]).  A protein to be conjugated to cell surfaces can be diagnostic or therapeutic.  The protein can be a protein drug (e.g. an antibody or a fragment thereof, or a peptide (e.g. [0134]).  Exemplary antibodies include Abciximab (glucoprotein IIb/IIIa, cardiovascular disease) and Adalimumab (TNF-alpha, various auto-immune disorders) (e.g. [0139]) (For claim 1).  A method for producing enucleated red blood cells carrying an agent of interest, such as diagnostic or therapeutic agents, for delivering the agent of interest into a subject (e.g. [0059]).  Peripheral blood cells, such as CD34+ progenitor cells, can be obtained from a subject and, after being differentiated and genetically modified, the resultant enucleated red blood cells are administered to a different subject without undesirable immune responses (e.g. [0179], [0180]).  Lodish teaches expression vector for producing surface protein of interest may be introduced into CD34+ progenitor cells via transformation, transfection or transduction (e.g. [0091], [0102]) (For claim 69).  
Regarding claims 63-64, Lodish teaches the genetically engineered enucleated blood cells can be human CD34+ cells expressing a fusion protein comprising a red blood cell membrane protein and peptide of interest.  The fusion protein comprises a type I red blood cell transmembrane protein (e.g. glycophorin A) fused to an acceptor peptide at the N-terminus of the type I red blood cell transmembrane protein.  The acceptor peptide may include an oligoglycine moiety, e.g. 1-5 glycine fragment, or an oligoalanine (e.g. a 1-5 alanine fragment) moiety.  The oligoalanine do not contain a sortase transfer signature and do not contain GLy-Gly.
Lodish does not specifically teach the enucleated erythroid cell further comprises a third exogenous polypeptide, the enucleated erythroid cell comprises at least 1,000 copies of the first exogenous polypeptide and at least 1,000 copies of the second exogenous polypeptide, the enucleated erythroid cell is a reticulocyte, the first and second exogenous polypeptides lack a sortase transfer signature and do not contain Gly-Gly, or the transmembrane domain of the second exogenous polypeptide comprises glycophorin A.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the enucleated erythroid cell comprising at least 1,000 copies of the first exogenous polypeptide and at least 1,000 copies of the second exogenous polypeptide because Lodish teaches a genetically engineered enucleated blood cell expressing on the surface a first fusion protein comprising a first peptide of interest and a first red blood cell membrane protein, and the genetically engineered enucleated blood cell further expresses on the surface a second fusion protein comprising a second peptide of interest and a second red blood cell membrane protein, and the enucleated red blood cells can carry an agent of interest, such as diagnostic or therapeutic agents, for delivering the agent of interest into a subject.  It would be obvious for one of ordinary skill in the art to prepare the enucleated erythroid cell comprising at least 1,000 copies of the first exogenous polypeptide and at least 1,000 copies of the second exogenous polypeptide in order to optimize the capacity of the enucleated red blood cells to carry diagnostic or therapeutic agent for delivering the agent of interest into a subject with reasonable expectation of successes.  Further, since Lodish teaches producing enucleated red blood cell from peripheral blood cells, such as CD34+ progenitor cells, after being differentiated and genetically modified, and reticulocyte is immature red blood cell (erythrocyte), it would be obvious for one of ordinary skill in the art to produce enucleated reticulocyte while producing enucleated red blood cell by differentiation of enucleated blood cells, such as CD34+ progenitor cells, because the enucleated reticulocyte would be the byproducts during the process of differentiation from enucleated blood cells, such as CD34+ progenitor cells, to enucleated red blood cell and there is reasonable expectation of success. In addition, since Lodish teaches enucleated blood cells expressing on the surface a first fusion protein and a second fusion protein, it would be obvious for one of ordinary skill in the art to prepare the enucleated erythroid cell comprising a third exogenous polypeptide in order to optimize the capacity of the enucleated red blood cells to carry diagnostic or therapeutic agent for delivering the agent of interest into a subject with reasonable expectation of successes.  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the first and second exogenous polypeptides lacking a sortase transfer signature and do not contain Gly-Gly because Lodish teaches the fusion protein comprises a type I red blood cell transmembrane protein (e.g. glycophorin A) fused to an acceptor peptide at the N-terminus of the type I red blood cell transmembrane protein.  The acceptor peptide may include an oligoglycine moiety, e.g. 1-5 glycine fragment, or an oligoalanine (e.g. a 1-5 alanine fragment) moiety.  The oligoalanine do not contain a sortase transfer signature and do not contain GLy-Gly.  Since Lodish teaches the enucleated blood cell expresses on the surface a first fusion protein comprising a first peptide of interest and a first red blood cell membrane protein and further expresses on the surface a second fusion protein comprising a second peptide of interest and a second red blood cell membrane protein, it would be obvious for one of ordinary skill in the art to prepare the first and second exogenous polypeptides lacking a sortase transfer signature and do not contain Gly-Gly in order to optimize the function of first and second exogenous polypeptide for carrying desirable agent of interest for delivery to a subject with reasonable expectation of success.  Further, since Lodish teaches a genetically engineered enucleated blood cell expressing first and second fusion proteins and the first fusion protein comprising a first peptide of interest and a first red blood cell membrane protein, such as glycophorin A, and the first peptide is fused to the N-terminus of the type I red blood cell transmembrane protein, it would be obvious for one of ordinary skill in the art to prepare the second fusion protein that also comprises the transmembrane domain comprising glycophorin A with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to perform method for producing enucleated red blood cells carrying an agent of interest, such as diagnostic or therapeutic agents, for delivering the agent of interest into a subject as taught by Lodish with reasonable expectation of success.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632